DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 1/16/2020 amending claim 15 has been entered by the examiner.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/16/2020 and 5/04/2021 have been entered and considered by the examiner.  

35 USC 112 CLAIM REJECTIONS
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, and 15, they recite “searching for routing information corresponding to … comprises a correspondence between mark information and routing information”.  Therefore, it is not clear to the Examiner if the last use of routing information 
For purposes of examination, Examiner interprets the independent claims to read “comprises a correspondence between mark information and the routing information”.
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The “device” claim is not to a process, machine, manufacture, or composition of matter. The claimed elements  “module” are a non-structural limitation, and in light of the specification these are disclosed as being software (e.g., Paras. 0059 and 0060 of published application). A machine must comprise (at least one) structural element/limitations that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 recites “computer-readable storage medium…”.  The broadest reasonable interpretation of the claims is drawn to storage medium which covers forms of non-transitory storage medium and transitory propagating signals.  Furthermore, the published application at paragraph 0067 gives examples of storage medium being transitory and non-transitory, which does not foreclose the storage medium from being transitory medium.  The Examiner suggests amending the claims to recite a non-transitory type of computer-readable medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 7-12, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nice et al  (US 2010/0186079 A1) IDS submitted by Applicant.
Regarding claims 1, 8, and 15, Nice teaches a data packet routing method/device/computer-readable storage medium storing computer programs which, when executed by a processor, cause the processor to perform the data packet routing method (Abstract), comprising:
receiving and resolving an initial route resolution request message to obtain a requested domain name in the initial route resolution request message (Fig. 1; Paras. 0006, 0031-0032, 0050, 0055, 0068, and 0083; when opening a connection for a web server using the HyperText Transfer Protocol (HTTP), when a user initially inputs “http://hrweb/” the link translation client may “translate” the link into http://gateway.corporate.com/?originalURL=“http://hrweb/; when the computing device uses the domain name “hrweb” when connected to an outside network, the domain name may be resolved, using DNS, to an IP address for an edge resource for the private network; i.e. the initial route request obtains hrweb as the requested domain name);
determining whether there is a specified domain name resolution server corresponding to the requested domain name according to preset domain name configuration information and the requested domain name, wherein the preset domain name configuration information comprises a correspondence between a domain name, a specified domain name resolution server and an address of the specified domain name resolution server (Fig. 1; Paras. 0006, 0031-0032, 0050, 0055, 0068, and 0083; when opening a connection for a web server using the HyperText Transfer Protocol (HTTP), when a user initially inputs “http://hrweb/” the link translation client may “translate” the link into http://gateway.corporate.com/?originalURL=“http://hrweb/; when the computing device uses the domain name “hrweb” when connected to an outside network, the domain name may be resolved, using DNS, to an IP address for an edge resource for the private network; i.e. the edge resource is determined to be the specified dns server corresponding to hrweb and the link translator converts it to an IP address of the domain name gateway.corporate.com); 
if there is a specified domain name resolution server corresponding to the requested domain name, modifying a default destination address of the initial route resolution request message to an address of the specified domain name resolution server, so as to obtain a routing information request message (Fig. 1; Paras. 0006, 0031-0032, 0050, 0055, 0068, and 0083; when opening a connection for a web server using the HyperText Transfer Protocol (HTTP), when a user initially inputs “http://hrweb/” the link translation client may “translate” the link into http://gateway.corporate.com/?originalURL=“http://hrweb/; i.e. hrweb default destination is converted to destination gateway.corporate.com which has an associated IP address); 
searching for routing information corresponding to the routing information request message according to the routing information request message and preset routing information, wherein the preset routing information comprises a correspondence between mark information and routing information (Fig. 1; Paras. 0006, 0031-0032, 0050, 0055, 0068, and 0083; when opening a connection for a web server using the HyperText Transfer Protocol (HTTP), when a user initially inputs “http://hrweb/” the link translation client may “translate” the link into http://gateway.corporate.com/?originalURL=“http://hrweb/; when the computing device uses the domain name “hrweb” when connected to an outside network, the domain name may be resolved, using DNS, to an IP address for an edge resource for the private network; i.e. the routing information to gateway.corporate.com then include hrweb within the routing information to provide the mark information of where within gateway.corporate.com the edge resource needs to route information); and 
sending a data packet to a destination address corresponding to the requested domain name according to the routing information (Fig. 1; Paras. 0031-0032, 0050, 0055, 0068, and 0083; For example, the computing device may open a connection to the gateway device, and exchange communications with the gateway device; i.e. the UE reports the PHR).
Regarding claims 2 and 9, Nice teaches the limitations of the previous claims.  Nice further teaches wherein the step of modifying a default destination address of the initial route resolution request message to an address of the specified domain name resolution server so as to obtain a routing information request message comprises: after the default destination address is modified to the address of the specified domain name resolution server, sending the initial route resolution request message to the address of the specified domain name resolution server, so as to obtain the routing information request message from the specified domain name resolution server, wherein the routing information request message comprises an IP address corresponding to the requested Fig. 1; Paras. 0006, 0031-0032, 0057, 0071-0073, and 0078-0079; when opening a connection for a web server using the HyperText Transfer Protocol (HTTP), when a user initially inputs “http://hrweb/” the link translation client may “translate” the link into http://gateway.corporate.com/?originalURL=“http://hrweb/; when the computing device uses the domain name “hrweb” when connected to an outside network, the domain name may be resolved, using DNS, to an IP address for an edge resource for the private network; i.e. the initial route request of hrweb is translated by link translation client to obtain the domain name and IP address).
Regarding claims 3 and 10, Nice teaches the limitations of the previous claims.  Nice further teaches wherein the step of searching for routing information corresponding to the routing information request message according to the routing information request message and preset routing information comprises: according to preset filtering information and the routing information request message, determining whether the IP address corresponding to the requested domain name in the routing information request message is included in the preset filtering information, wherein the preset filtering information comprises a correspondence between an IP address corresponding to a domain name in the preset domain name configuration information and mark information; if a determination result is yes, setting mark information in the routing information request message, and searching for the routing information corresponding to the routing information request message according to the preset routing information and the mark information in the routing information request message; and if the determination result is no, searching for the routing information corresponding to the Fig. 1; Paras. 0006, 0031-0032, 0057, 0071-0073, and 0078-0079; the remote access facility determines whether the domain name was a publicly-resolvable domain name or a private domain name. This determination may be made in any suitable manner, including by examining the IP address contained in the response received in block).
Regarding claims 4 and 11, Nice teaches the limitations of the previous claims.  Nice further teaches wherein the requested domain name comprises domain name subject information of the requested domain name or domain name suffix information of the requested domain name, and wherein the step of determining whether there is a specified domain name resolution server corresponding to the requested domain name according to preset domain name configuration information and the requested domain name comprises: determining whether there is a specified domain name resolution server corresponding to the domain name subject information according to the preset domain name configuration information and the domain name subject information, or determining whether there is a specified domain name resolution server corresponding to the domain name suffix information according to the preset domain name configuration information and the domain name suffix information (Fig. 1; Paras. 0074-0079, and 0084; DNS clients conventionally use DNS suffixes to make complete domain names, also known as fully-qualified domain names).
Regarding claims 5 and 12, Nice teaches the limitations of the previous claims.  Nice further teaches wherein the step of obtaining a requested domain name in the Fig. 1; Paras. 0051, 0071-0073, and 0078-0079; the DNS client of the computing device 100 resolves the domain name, using a private DNS server, to an IP address that may be used to communicate with the designated resource).
Regarding claims 7 and 14, Nice teaches the limitations of the previous claims.  Nice further teaches wherein if there is no specified domain name resolution server corresponding to the requested domain name, the initial route resolution request message is sent to the default destination address, so as to obtain the routing information request message, wherein the routing information request message comprises an IP address corresponding to the requested domain name (Fig. 1; Paras. 0051, 0058, and 0070; If it is determined in block 408 that the domain name is not a private domain name, and/or if it is determined that it is a publicly-resolvable domain name, in block 410 the DNS client may resolve the domain name using the DNS server 112 of the outside network).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nice et al  (US 2010/0186079 A1) IDS submitted by Applicant in view of Mizik et al (US 10033691).
Regarding claims 6 and 13, Nice teaches the limitations of the previous claims.  
However, Nice does not specifically disclose wherein the requested domain name comprises a source address of the initial route resolution request message, and wherein the step of determining whether there is a specified domain name resolution server corresponding to the requested domain name according to preset domain name configuration information and the requested domain name comprises: determining whether there is a specified domain name resolution server corresponding to the source address of the initial route resolution request message according to the preset domain name configuration information and the source address of the initial route resolution request message. 
Mizik teaches adaptive handling of domain resolution requests originating from a virtual private cloud (VPC) networking environment (Abstract).  He further teaches wherein the requested domain name comprises a source address of the initial route Col. 3, lines 52-53; Col. 9, lines 27-35; Col. 10, lines 2-8; DNS requests of computing devices within a VPC may be processed by an adaptive DNS resolver, and different actions may be taken by the adaptive DNS resolver based on a source VPC of the request as well as rules associated with the source VPC by, e.g., an administrator of the VPC. Thus, as described below, processing of DNS requests within a VPC may distributed between a number of different private or public DNS servers; i.e. the source address would be taken into consideration when performing address resolution). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Mizik with the teachings of Nice.  The motivation for doing so would have been to improve the ability of computing systems, such as those implementing virtual private cloud network environments, to communicate over a variety of networks, such public networks, networks internal to a VPC, or networks internal to a distinct data center (Mizik at Col. 3, lines 31-35).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474